I dissent from the order because I feel that it would be more practical in the present litigation to follow the one we entered the *Page 596 
4th day of November, 1941, and allow the sale to proceed with authority to the chancellor meanwhile, if he saw fit, to place a receiver in charge of the property for the purpose of collecting the income and holding the receipts pending the distribution of the proceeds of the sale and the rents in accordance with the rights of the parties as they then appeared. I can see no difficulty to a determination by the court of the amount required to redeem before confirmation of the sale and if any doubt does exist about the exact amount required for redemption it seems to me that could be easily determined upon a simple application to the chancellor.